 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Exhibit 10.3
 
PLEDGE AGREEMENT
 
This Pledge Agreement (“Pledge Agreement”) is between Marquette Business Credit,
Inc., d/b/a Marquette Healthcare Finance (“Lender”) and Zynex, Inc., a Nevada
corporation (“Pledgor”).
 
RECITALS
 
A.  
Lender, Pledgor and Zynex Medical, Inc., f/d/b/a Stroke Recovery Systems, Inc.,
a Colorado corporation (“Zynex Medical”) are parties to a Loan and Security
Agreement dated as of the date of this Pledge Agreement, and associated
documents and agreements (collectively, the “Loan Documents”).

 
B.  
Pledgor is the sole shareholder of Zynex Medical.

 
C.  
It is a condition precedent to the agreement of Lender to enter into the Loan
Documents that Pledgor execute and deliver this Pledge Agreement in favor of
Lender.

 
AGREEMENT
 
SECTION 1. DEFINITIONS
 
1.1  
Capitalized terms not otherwise defined in this Pledge Agreement have the
meanings ascribed in the Loan and Security Agreement.

 
1.2  
The following term used in this Pledge Agreement will have the following
meaning:

 
“Shares” means Pledgor’s entire interest in (i) all shares now owned of Zynex
Medical’s stock, presently numbering 1,000,000, representing all of the issued
and outstanding shares of Zynex Medical, or (ii) all shares of Zynex Medical’s
stock hereafter acquired by Pledgor.
 
SECTION 2. SECURITY INTEREST
 
2.1  
Grant.  As security for the full and prompt payment and performance of all of
Pledgor and Zynex Medical’s Obligations to Lender, Pledgor grants Lender a
security interest in the Shares.

 
2.2  
Perfection.

 
(a)  
Contemporaneously with the signing and delivery of this Pledge Agreement,
Pledgor is delivering to Lender the share certificates and other documents
representing the Shares, together with one or more stock powers or assignments
indorsed in blank.

 
(b)  
Pledgor will promptly deliver to Lender all share certificates and other
documents representing any shares in Zynex Medical that Pledgor subsequently
acquires, together with one or more stock powers or assignments indorsed in
blank.

 



1 – PLEDGE AGREEMENT
PDX/117825/163052/GOA/2799439.4
 
Exhibit 10.3 - Page 1 of 5

--------------------------------------------------------------------------------

 



 
(c)  
Pledgor authorizes Lender to file all financing statements that Lender deems
reasonably necessary to perfect and continue Lender’s security interest in the
Shares.  Pledgor ratifies Pledgor’s prior authorization of Lender to file
similar financing statements before the date of this Pledge Agreement.

 
(d)  
Upon Lender’s request, Pledgor will take any other actions that Lender deems
reasonably necessary to perfect and continue Lender’s security interest in the
Shares.

 
2.3  
Termination.  Upon Pledgor’s request after the full payment and performance of
the Obligations, Lender will re-deliver to Pledgor the Shares and terminate
Lender’s financing statement concerning the Shares.

 
SECTION 3. REPRESENTATIONS AND WARRANTIES OF PLEDGOR
 
Pledgor represents and warrants to Lender as follows:
 
3.1  
Authority.  Pledgor has full power and authority to sign and deliver this Pledge
Agreement and to perform all of Pledgor’s obligations under this Pledge
Agreement.

 
3.2  
Binding Obligation.  This Pledge Agreement is the legal, valid, and binding
obligation of Pledgor, enforceable against Pledgor in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency, or other
similar laws of general application or by general principles of equity.

 
3.3  
No Conflicts.  The signing and delivery of this Pledge Agreement by Pledgor and
the performance by Pledgor of all of Pledgor’s obligations under this Pledge
Agreement will not:  (a) breach any agreement to which Pledgor is a party, or
give any person the right to accelerate any obligation of Pledgor; (b) violate
any law, judgment, or order to which Pledgor is subject; or (c) require the
consent, authorization, or approval of any person, including but not limited to
any governmental body.

 
3.4  
Ownership.  Pledgor has good title to the Shares, free from all liens,
mortgages, pledges, security interests, and other encumbrances except
encumbrances in favor of Lender.  Pledgor has the right and power to transfer
and assign the Shares to Lender, free from any restriction or condition.

 
SECTION 4. COVENANTS OF PLEDGOR
 
4.1  
Ownership.  Pledgor will keep the Shares free from all liens, mortgages,
pledges, security interests, and other encumbrances except encumbrances in favor
of Lender.  Pledgor will not permit any person to restrict or condition
Pledgor’s right and power to:  (a) transfer and assign the Shares to Lender; or
(b) vote or exercise the Shares.

 
4.2  
No Disposition of Shares.  Pledgor will not sell, encumber, license, distribute,
or otherwise dispose of any of the Shares.

 

 
Exhibit 10.3 - Page 2 of 5

--------------------------------------------------------------------------------

 



 
SECTION 5. RIGHTS AND OBLIGATIONS CONCERNING SHARES
 
5.1  
Voting.  Before an Event of Default, and after any Event of Default that has
been cured,, Pledgor may vote and exercise the Shares.

 
SECTION 6. DEFAULT AND REMEDIES
 
6.1  
Default.  Pledgor shall be in default under this Pledge Agreement upon:

 
(a)  
Any Event of Default under the Loan and Security Agreement or under any of the
other Loan Documents; or

 
(b)  
Any failure to perform under this Pledge Agreement within fifteen (15) days
after Lender’s written notice to Pledgor and opportunity to cure such noticed
failure to perform.

 
6.2  
Remedies.  On and after any default of this Pledge Agreement, Lender may
exercise the following remedies, which are cumulative and which may be exercised
singularly or concurrently:

 
(a)  
Foreclose on the Shares in any manner authorized by law;

 
(b)  
Exercise any remedy available to Lender under any Loan Document;

 
(c)  
Exercise the right to vote and to exercise all rights with respect to the
Shares;

 
(d)  
Exercise any remedy available to Lender under the Uniform Commercial Code; and

 
(e)  
Exercise any other remedy available to Lender at law or in equity.

 
6.3  
Additional Rights and Obligations.  After any default under this Pledge
Agreement and upon Lender’s request, Pledgor will assist Lender in exercising
any remedy available to Lender under this Pledge Agreement.

 
SECTION 7.  
AUTHORIZATION AND WAIVERS

 
7.1  
Authorization.  Pledgor authorizes Lender to take any action that Lender deems
desirable to perfect or continue Lender’s security interest in the Shares.

 
7.2  
Waiver by Pledgor.  Pledgor waives demand, presentment for payment, notice of
dishonor or nonpayment, protest, notice of protest, and lack of diligence in
collection, and agrees that Lender may amend any agreement evidencing,
guaranteeing, or securing any of the Obligations, take or not take any action
respecting any of the Collateral under the Loan Documents, or extend or postpone
the due dates of the Obligations without affecting Pledgor’s liability under
this Pledge Agreement.

 

 
Exhibit 10.3 - Page 3 of 5

--------------------------------------------------------------------------------

 



 
7.3  
No Waiver by Lender.  No waiver will be binding on Lender unless it is in
writing and signed by Lender.  Lender’s waiver of a breach of a provision of
this Pledge Agreement or any agreement evidencing, guaranteeing, or securing any
of the Obligations will not be a waiver of any other provision or a waiver of a
subsequent breach of the same provision.  Lender’s failure to exercise any
remedy under this Pledge Agreement or any agreement evidencing, guaranteeing, or
securing any of the Obligations will not be considered a waiver by Lender of
Lender’s right to exercise the remedy.

 
SECTION 8. GENERAL
 
8.1  
Time of Essence.  Time is of the essence with respect to all dates and time
periods in this Pledge Agreement.

 
8.2  
Binding Effect.  This Pledge Agreement will be binding on the parties and their
respective heirs, personal representatives, successors, and permitted assigns,
and will inure to their benefit.

 
8.3  
Amendment.  This Pledge Agreement may be amended only by a written document
signed by the party against whom enforcement is sought.

 
8.4  
Notices.  All notices or other communications required or permitted by this
Pledge Agreement:  (a) must be in writing; (b) must be delivered to the parties
at the addresses set forth below, or any other address that a party may
designate by notice to the other parties; and (c) are considered delivered upon
actual receipt if delivered personally, by fax, or by a nationally recognized
overnight delivery service, or at the end of the third business day after the
date of deposit in the United States mail, postage pre-paid, certified, return
receipt requested.

 
To Lender:
 
To Pledgor:
     
Marquette Healthcare Finance
 
Zynex, Inc.
Standard Insurance Center
 
8022  Southpark Circle, Suite 100
900 SW Fifth Avenue, Suite 1920
 
Littleton, CO 80120
Portland, Oregon  97204
         
Attn:  Jennifer Sheasgreen
 
Attn: Thomas Sandgaard
Jennifer.Sheasgreen@marquette.com
 
tsandgaard@zynexmed.com



 
8.5  
Severability.  If a provision of this Pledge Agreement is determined to be
unenforceable in any respect, the enforceability of the provision in any other
respect and of the remaining provisions of this Pledge Agreement will not be
impaired.

 
8.6  
Further Assurances.  The parties will sign other documents and take other
actions reasonably necessary to further effect and evidence this Pledge
Agreement.

 
8.7  
Governing Law.  This Pledge Agreement is governed by the laws of the State of
Oregon, without giving effect to any conflict-of-law principle that would result
in the laws of any other jurisdiction governing this Pledge Agreement.

 

 
Exhibit 10.3 - Page 4 of 5

--------------------------------------------------------------------------------

 



 
8.8  
Venue.  Any action or proceeding arising out of this Pledge Agreement will be
litigated in courts located in Multnomah County, Oregon.  Each party consents
and submits to the jurisdiction of any local, state, or federal court located in
Multnomah County, Oregon.

 
8.9  
Jury Waiver.  Pledgor and Lender hereby voluntarily, knowingly, irrevocable, and
unconditionally waive any right to have a jury participate in resolving any
dispute (whether based upon contract, tort, or otherwise) between Pledgor and
Lender arising out of or in any way related to this Pledge Agreement.

 
8.10  
Attorney’s Fees.  The prevailing party in any legal action arising under this
Pledge Agreement will be entitled to the prevailing party’s reasonable
attorney's fees and other fees, costs, and expenses of every kind, including but
not limited to the costs and disbursements specified in ORCP 68 A(2), incurred
in connection with the legal action.

 
8.11  
Signatures.  This Pledge Agreement may be signed in counterparts.  A fax
transmission of a signature page will be considered an original signature
page.  At the request of a party, the other party will confirm a fax-transmitted
signature page by delivering an original signature page to the requesting party.

 
Dated effective:  September 22, 2008
 
Lender:
 
 
Marquette Business Credit, Inc.,                        
d/b/a Marquette Healthcare Finance
 
 
 
 /s/ Jennifer Sheasgreen
By:  Jennifer Sheasgreen
Its:  Senior Vice President



Pledgor:
 
 
Zynex, Inc.
 
 
 
 /s/ Thomas Sandgaard
By:  Thomas Sandgaard
Its:  Chief Executive Officer and President

 
 

Exhibit 10.3 - Page 5 of 5
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------